Citation Nr: 1446635	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for right ear hearing loss prior to April 6, 2010.

2.  Entitlement to an increased rating greater than 10 percent for bilateral hearing loss on and after April 6, 2010.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to January 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 6, 2010, there are no valid audiological test results sufficient to establish an increased rating for the Veteran's right ear hearing loss.

2.  On and after April 6, 2010, the Veteran's bilateral hearing loss has been manifested by no more than Level V hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for right ear hearing loss prior to April 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a rating greater than 10 percent for bilateral hearing loss on and after April 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Upon receipt of a substantially complete application for benefits, VA must notify the veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to the initial adjudication of the Veteran's claims, the RO's letter dated in December 2009 advised the Veteran of the foregoing elements of the notice requirements.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, VA medical examinations have been conducted.  The Veteran was most recently provided with a VA examination addressing the severity of his bilateral hearing loss in March 2014.  The Board acknowledges that the March 2014 VA examiner, as well as several earlier VA examiners, were unable to provide valid audiological results because the Veteran's pure tone thresholds did not agree with his speech recognition scores under the recorded Maryland CNC word list.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Nevertheless, the reports of March 2012 and March 2014 VA examinations addressed the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an increased rating greater than 10 percent for right ear hearing loss prior to April 6, 2010, and an increased rating greater than 10 percent for bilateral hearing loss on and after April 6, 2010.

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average pure tone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

By a June 1975 rating decision, service connection for right ear hearing loss was granted, and a 10 percent evaluation was assigned, effective January 28, 1975.  In a September 2004 rating decision, the RO denied the Veteran's claim for entitlement to an increased rating greater than 10 percent for right ear hearing loss.  In October 2009, the Veteran filed a new claim seeking an increased rating for right ear hearing loss.  By a February 2010 rating decision, the RO denied an increased rating greater than 10 percent for right ear hearing loss.  In February 2010, the Veteran filed a notice of disagreement to the February 2010 rating decision, and in April 2010, he perfected his appeal.  In his April 2010 substantive appeal, the Veteran raised the issue of entitlement to service connection for left ear hearing loss.  By a November 2010 rating decision, service connection for left ear hearing loss was granted, and the Veteran's hearing loss was evaluated as bilateral hearing loss, effective from April 6, 2010.  

In December 2009, the Veteran underwent a VA audiological examination.  Although the Veteran underwent an audiogram, the examiner concluded that the test results were not valid for rating purposes, because the pure tone results were inconsistent and unreliable even after reinstruction.  There was positive speech and pure tone stengers and poor speech reception threshold and pure tone average agreement.  The diagnosis was non-organic hearing loss, bilaterally.

A January 2010 VA treatment record reflects that immittance testing revealed Type A tympanograms for both ears.  Acoustic reflexes were present contra-stim left from 500 Hertz (Hz) to 1000 Hz and contra-stim right from 500 Hz to 2000 Hz.  Overall this was consistent with normal middle ear function.  The diagnosis was moderate to severe sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear with fair speech recognition, bilaterally.  A January 2010 audiogram shows an uninterpreted audiogram.  The Board notes that the January 2010 audiogram is not adequate for VA purposes.  Specifically, the evaluation was not performed by a state-licensed audiologist and there is no indication that Maryland CNC controlled speech discrimination testing was performed.  See 38 C.F.R. § 4.85.

In February 2010, the Veteran was issued hearing aids.

In September 2010, the Veteran underwent another VA audiological examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
65
65
70
70
LEFT
45
50
55
65

The pure tone threshold average was 68 decibels in the right ear and 54 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear, using the Maryland CNC test.  The diagnosis was bilateral sensorineural hearing loss.

In support of his claim, the Veteran submitted an October 2011 uninterpreted audiogram which reflects a reported pure tone average of 73 decibels in the right ear and 63 decibels in the left ear.  It is unclear whether a Maryland CNC test was performed.  The report of an October 2011 audiogram is not adequate for VA rating purposes.  Specifically, the evaluation does not confirm that it was performed by a state-licensed audiologist and there is no indication that Maryland CNC controlled speech discrimination testing was performed.  See 38 C.F.R. § 4.85.

In March 2012, the Veteran underwent another VA audiological examination.  Although an audiogram was attempted, the VA examiner concluded that the frequencies could not be tested because no consistent results adequate for rating purposes could be obtained even with repeated instruction.  Pure-tone averages were in poor agreement with speech reception thresholds and the Veteran was able to correctly identify words on word recognition testing which should have been inaudible if his volunteered hearing thresholds were valid.  The use of a speech discrimination score was found not appropriate because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., which made combined use of puretone average and speech discrimination scores inappropriate.  Immittance testing and acoustic reflexes were normal, bilaterally.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life in that the Veteran had difficulty hearing conversational speech, particularly in noise, and even with the use of hearing aids.  He also reported difficulty hearing the television.  He stated that he was retired for the prior 10 years having worked as a veterans service officer.  He noted that he continued to work as a volunteer.

In August 2013, the Veteran underwent another VA audiological examination.  Unfortunately, the VA examiner concluded that pure tone test results could not be obtained because the Veteran's volunteered thresholds were significantly elevated as compared to word recognition scores.  The examiner concluded that the test results were not valid for rating purposes due to poor speech recognition test and pure-tone average agreement.  The Veteran was able to converse easily at levels softer than his volunteered pure tone thresholds.  The use of a speech discrimination score was found not appropriate because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., which made combined used of puretone average and speech discrimination scores inappropriate.  Immittance testing and acoustic reflexes were normal, bilaterally.  The diagnosis was bilateral sensorineural hearing loss.  The examiner reported that the Veteran's bilateral hearing loss impacted his ordinary conditions of daily life as the Veteran reported difficulty hearing conversation in noise even with amplification.

In March 2014, the Veteran underwent another VA audiological examination.  The VA examiner was unable to provide the results of the audiological examination because the volunteered pure tone thresholds did not agree with speech recognition scores under the recorded Maryland CNC word list.  The use of a word recognition score was found inappropriate due to language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life as the Veteran reported that he frequently asked people to repeat themselves.

After a thorough review of the evidence of record, the Board concludes that an increased rating greater than 10 percent for right ear hearing loss is not warranted prior to April 6, 2010.  Review of the evidence of record does not show any medical evidence sufficient to establish a higher rating for right ear hearing loss prior to April 6, 2010.  As noted above, the December 2009 VA examiner concluded that the results of an audiological test could not be provided, as the pure tone results were inconsistent and unreliable even after reinstruction.  The Board acknowledges that there is a January 2010 audiological evaluation of record; however, as noted above, the January 2010 audiogram does not reflect that it was performed by a state-licensed audiologist and there is no indication that Maryland CNC controlled speech discrimination testing was performed; accordingly, it is not valid for rating purposes.  See 38 C.F.R. § 4.85.  Thus, there is no medical evidence prior to April 6, 2010 sufficient to establish an increased rating greater than 10 percent for the Veteran's right ear hearing loss.

On and after April 6, 2010, the evidence as shown in the September 2010 VA examination reflects that the Veteran's hearing loss resulted in Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  The March 2012, August 2013, and March 2014 VA examiners were all unable to provide valid results for VA rating purposes following audiological evaluation.  While there is an October 2011 audiological evaluation of record, the October 2011 audiogram does not reflect that it was performed by a state-licensed audiologist and there is no indication that Maryland CNC controlled speech discrimination testing was performed; accordingly, it is not valid for rating purposes.  Id.  Thus, the only evidence of record available to properly rate the Veteran's bilateral hearing loss on and after April 6, 2010 is the September 2010 VA examination, which reveals Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

With a numeric designation of II for the right ear and I for the left ear, the point of intersection on Table VII requires the assignment of a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  

However, the Veteran's service-connected right ear hearing loss as shown in the September 2010 VA examination satisfies the "exceptional pattern" defined in 38 C.F.R. § 4.86(a).  Accordingly, the Board has also considered whether the Veteran is entitled to an increased rating under those provisions.  With consideration of Table VIA, a numeric designation of V is assigned to the right ear.  As the evidence does not show an exceptional pattern in the left ear, the Board will not consider whether a higher numeric designation is available under Table VIA for the left ear.  Based on a numeric designation of V for the right ear from Table VIA and I for the left ear from Table VI, the point of intersection on Table VII requires the assignment of a noncompensable evaluation.  Thus, consideration of the Veteran's hearing loss under the provisions of 38 C.F.R. § 4.86(a) does not provide a basis for the assignment of an increased evaluation.  The Veteran's hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86(b).

For the foregoing reasons, an increased rating greater than 10 percent is not warranted for bilateral hearing loss on and after April 6, 2010.

After review of the evidence of record, there is no evidence of record that would warrant an increased rating greater than 10 percent for the Veteran's right ear hearing loss prior to April 6, 2010 or for bilateral hearing loss on and after April 6, 2010.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's hearing loss, the evidence shows no distinct periods of time during which the Veteran's bilateral hearing loss has varied to such an extent that an increased rating would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20 , 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's hearing loss disability picture is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's disability is evaluated specifically contemplate the level of impairment caused by each disability.  Id.  The only complaints that the Veteran has stated regarding his hearing loss involve difficulty understanding and hearing, especially in the presence of background noise.  Such manifestations of impaired hearing are contemplated by the schedular diagnostic code criteria for rating hearing loss based on audiometric and speech discrimination ability testing.  Although many of the VA examiners have been unable to obtain valid results from an audiogram based upon inconsistent test results, these findings do not suggest an unusual or exceptional hearing loss disability picture.  As one VA examiner explained, the Veteran was able to correctly identify words on word recognition testing which should have been inaudible if his volunteered hearing thresholds were valid.  Moreover, as demonstrated by the September 2010 VA examination, the Veteran's bilateral hearing loss is manifested by no more than Level V hearing acuity in the right ear and Level I hearing acuity in the left ear, which equates to a noncompensable rating under Table VII.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations assigned the Veteran's hearing loss are not inadequate.  An increased evaluation is provided for certain manifestations of bilateral hearing loss, but the medical evidence does not show that those findings are present in this case.  Therefore, the evaluations awarded are adequate and no referral is required.  See AOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected hearing loss.  During his March 2012 VA examination, the Veteran reported that he retired from work as a veterans service officer and that he continued to work as a volunteer.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.


ORDER

Entitlement to an increased rating greater than 10 percent for right ear hearing loss prior to April 6, 2010 is denied.

Entitlement to an increased rating greater than 10 percent for bilateral hearing loss on and after April 6, 2010 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


